Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 1 of 11




                Exhibit J
Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 2 of 11




                 Exhibit J-1
             Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 3 of 11




From:                               Deepa Keswani Teckchandani <DKeswani@grcrisksolutions.com> on behalf of Deepa
                                    Keswani Teckchandani <DKeswani@grcrisksolutions.com>
                                    <DKeswani@grcrisksolutions.com>
Sent:                               Wednesday, July 12, 2017 10:24 PM
To:                                 Michael E. Rokos
Cc:                                 Theodore Kawoczka
Subject:                            Contractors Off-boarded


Hi Mike,
per your request, here is a list of folks off-boarded during the course of the lookback project. Let me know if you have
any questions or need more information.

Regards,

Deepa


Contractor                   Role
Bohdan Huzar                 Investigator
Michael Lampeter             Investigator
Keren Estime                 Investigator
Artemus Cole                 Investigator
Adetutu Oshineye             Investigator
Anna Papaioannou             Investigator
Olabisi Habib                Investigator
Edward Cahill                Investigator
Young Ran Kim                Investigator
Geoffrey Adamson             PMT
Rey Duma                     QAL
Rose Boucos                  QAL
                             QAL
Bridget Agosta
GRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
c onfidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.
Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 4 of 11




                 Exhibit J-2
            Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 5 of 11




From:                             Toni Weirauch <TWeirauch@grcrisksolutions.com> on behalf of Toni Weirauch
                                  <TWeirauch@grcrisksolutions.com> <TWeirauch@grcrisksolutions.com>
Sent:                             Wednesday, June 20, 2018 11:07 AM
To:                               Ryan Kim; Willian Cox; Judy Nagle; 'Michael E. Rokos'
Cc:                               Shannon Hodges; Edward Sulca
Subject:                          Deactivate


Effective today, Keith Wendling is no longer on the GRC project and I request deactivation of all systems.

Thanks
Toni
GRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
confidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
copy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.




                                                            1
Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 6 of 11




                 Exhibit J-3
            Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 7 of 11




From:                             Toni Weirauch <TWeirauch@grcrisksolutions.com> on behalf of Toni Weirauch
                                  < TWeirauch@grcrisksolutions.com> <TWeirauch@grcrisksolutions.com>
Sent:                             Thursday, June 21, 2018 10:07 AM
To:                               Ryan Kim; Willian Cox; Judy Nagle; 'Michael E. Rokos'
Cc:                               Shannon Hodges; Edward Sulca; Michael Carlino
Subject:                          Deactivate - Ricardo Gonzalez


Effective today, Ricardo Gonzalez is no longer on the GRC project and I request deactivation of all systems.

Thanks
Toni
CRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
c onfidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.




                                                            1
Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 8 of 11




                 Exhibit J-4
            Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 9 of 11




From:                             Toni Weirauch <TWeirauch@grcrisksolutions.com>
Sent:                             Monday, July 16, 2018 9:25 AM
To:                               Ryan Kim; Willian Cox; Judy Nagle; 'Michael E. Rokos'
Cc:                               Shannon Hodges; Edward Sulca
Subject:                          Deactivate


Effective today, the following individuals are no longer on the GRC project and I request deactivation of all systems.

Asmara Gebremedhin
Hernan Cervelli


Thanks
Toni
GRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
confidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.




                                                             1
Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 10 of 11




                 Exhibit J-5
           Case 1:20-cv-06985-LTS-SLC Document 42-10 Filed 12/04/20 Page 11 of 11




From:                             Toni Weirauch <TWeirauch@grcrisksolutions.com> on behalf of Toni Weirauch
                                  <TWeirauch@grcrisksolutions.com> <TWeirauch@grcrisksolutions.com>
Sent:                             Monday, July 16, 2018 4:29 PM
To:                               Ryan Kim; Willian Cox; Judy Nagle; 'Michael E. Rokos'
Cc:                               Shannon Hodges; Edward Sulca
Subject:                          Deactivate


Effective tomorrow, the following individual is no longer on the GRC project and I request deactivation of all systems.

Robert Johnson


Thanks
Toni
GRC Risk Solutions DISCLAIMER: This message (including any attachments) contains
confidential information and is intended only for the individual(s) addressed in the
message. If you are not the named addressee, you should not disseminate, distribute, or
c opy this e-mail. If you are not the intended recipient, you are notified that
disclosing, distributing, or copying this e-mail is strictly prohibited. If you have
r eceived this message in error, please notify the sender immediately and delete this
message from your computer or device.




                                                             1
